Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the specification does not set forth the arrangement of the recess such that it is spaced apart from the planar face of the puzzle component (claim 1).  Although this structure can be discerned from Figures 7 and 8, the disclosure of the invention does not set forth this structure.  Further, the specification does not set forth that the recesses extend from a common interior location of each puzzle component (claim 23).  Although this structure can be discerned from Figures 7 and 8, the disclosure of the invention does not set forth this particular structure.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 25, the limitations directed to the wall that occupies the substantially hollow region and is spaced apart from the planar faces of the puzzle component is unclear as it appears that this limitation is previously defined in claim 1.  
In claim 26, the limitation for the puzzle components to be identically shaped is redundant of the limitation as recited in claim 1.  Line 2 of claim 1 states that the plurality of puzzle components are identically shaped.  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 7, 11-13, 15, 17-21, 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Leicht (US 2008/0160875) in view of Rachofsky (6,196,544), Laserna Fernandez (D413,636) and Cheng (5,000,713).  Note the basis for the rejections set forth in the office action filed September 30, 2020.  Regarding the amendments to claim 1, the blocks as taught by the combination of Leicht in view of Rachofsky teach the substantially planar faces as recited.  However, the combination does not teach the recess that is defined by a wall that is space apart from the substantially planar face of the puzzle component.  
Laserna Fernandez reveals that it is known in the art of toy blocks with connections therebetween to form a recess in the block that is formed by a wall that extends from an interior of the puzzle component to a level of the substantially planar face and spaced apart from the substantially planar face.  Note the examiner’s notations identifying the recited structures.  It 

    PNG
    media_image1.png
    664
    802
    media_image1.png
    Greyscale

Regarding the limitation for the snap-fit interlocking features, Cheng reveals that it is known in the art of blocks having projections and recesses thereon to provide a peripheral flange (12) for the protuberance (11) that securely engages with the depression (31).  Note Figures 1 and 2 of Cheng.  This protuberance defines a snap-fit with the recess.  It would have been obvious to one of ordinary skill in the art to provide the projections and recesses of the combination of Leicht in view of Laserna Fernandez with a snap-fit arrangement as taught by change in order to releasably attach the members together.  

Regarding the amendments to claim 21, note the rejection of claim 1 as these amendments are substantially similar.  The reference to Laserna Fernandez teaches the limitation for the recess to have a wall that extends from an interior of the puzzle component to a level of the substantially planar face and is spaced apart therefrom as recited.  Further, the combination of Leicht in view of Cheng teaches the recite snap-fit interlocking feature for the projection and recess as recited.  
Regarding new claim 25, note the rejection of claim 1 as the amendment to claim 1 appears to define the same limitation.  As set forth in the rejection of claim 1, the combination of Leicht in view of Laserna Fernandez teaches a recess that is defined by a wall that occupies the hollow region and is spaced apart from the substantially planar face of the puzzle component.  Note the examiner’s notations provided to Figure 1 of Laserna Fernandez.  
Regarding claim 26, the puzzle components as taught by the combination of Leicht in view of Rachofsky teaches a plurality of identically shaped puzzle components.  
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Leicht (US 2008/0160875) in view of Rachofsky (6,196,544), Laserna Fernandez (D413,636), Cheng (5,000,713) and Meyers (US 2017/0232333).  Note the basis for the rejections set forth in the office action filed September 30, 2020.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Leicht (US 2008/0160875) in view of Rachofsky (6,196,544), Laserna Fernandez (D413,636), Cheng (5,000,713) and Wizenberg (8,888,552).  Note the basis for the rejections set forth in the office action filed September 30, 2020.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Leicht (US 2008/0160875) in view of Rachofsky (6,196,544), Laserna Fernandez (D413,636), Cheng (5,000,713) and Wood (5,868,388).  Note the basis for the rejections set forth in the office action filed September 30, 2020.
Claims 1-4, 11-13, 15, 17-21, 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Leicht (US 2008/0160875) in view of “Wooden Intelligence Game 3D Wood IQ Puzzle Brain Teaser Magic Cube 54 pc.”, Laserna Fernandez (D413,636) and Cheng (5,000,713).  Note the basis for the rejections set forth in the office action filed September 30, 2020. Regarding the amendments to claim 1, the blocks as taught by the combination of Leicht in view of “Wooden Intelligence Game 3D Wood IQ Puzzle Brain Teaser Magic Cube 54 pc.” teach the substantially planar faces as recited.  However, the combination does not teach the recess that is defined by a wall that is space apart from the substantially planar face of the puzzle component.  
Laserna Fernandez reveals that it is known in the art of toy blocks with connections therebetween to form a recess in the block that is formed by a wall that extends from an interior of the puzzle component to a level of the substantially planar face and spaced apart from the substantially planar face.  Note the examiner’s notations identifying the recited structures.  It would have been obvious to one of ordinary skill in the art to form the puzzle components as 

    PNG
    media_image1.png
    664
    802
    media_image1.png
    Greyscale

Regarding the limitation for the snap-fit interlocking features, Cheng reveals that it is known in the art of blocks having projections and recesses thereon to provide a peripheral flange (12) for the protuberance (11) that securely engages with the depression (31).  Note Figures 1 and 2 of Cheng.  This protuberance defines a snap-fit with the recess.  It would have been obvious to one of ordinary skill in the art to provide the projections and recesses of the combination of Leicht in view of Laserna Fernandez with a snap-fit arrangement as taught by change in order to releasably attach the members together.  
Regarding the amendments to claim 11, the puzzle components of Leicht in view of “Wooden Intelligence Game 3D Wood IQ Puzzle Brain Teaser Magic Cube 54 pc.” teach a 
Regarding the amendments to claim 21, note the rejection of claim 1 as these amendments are substantially similar.  The reference to Laserna Fernandez teaches the limitation for the recess to have a wall that extends from an interior of the puzzle component to a level of the substantially planar face and is spaced apart therefrom as recited.  Further, the combination of Leicht in view of Cheng teaches the recite snap-fit interlocking feature for the projection and recess as recited.  
Regarding new claim 25, note the rejection of claim 1 as the amendment to claim 1 appears to define the same limitation.  As set forth in the rejection of claim 1, the combination of Leicht in view of Laserna Fernandez teaches a recess that is defined by a wall that occupies the hollow region and is spaced apart from the substantially planar face of the puzzle component.  Note the examiner’s notations provided to Figure 1 of Laserna Fernandez.  
Regarding claim 26, the puzzle components as taught by the combination of Leicht in view of “Wooden Intelligence Game 3D Wood IQ Puzzle Brain Teaser Magic Cube 54 pc.” teaches a plurality of identically shaped puzzle components.  
Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Leicht (US 2008/0160875) in view of “Wooden Intelligence Game 3D Wood IQ Puzzle Brain Teaser Magic .
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Leicht (US 2008/0160875) in view of “Wooden Intelligence Game 3D Wood IQ Puzzle Brain Teaser Magic Cube 54 pc.”, Laserna Fernandez (D413,636), Cheng (5,000,713) and Meyers (US 2017/0232333).  Note the basis for the rejections set forth in the office action filed September 30, 2020.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Leicht (US 2008/0160875) in view of “Wooden Intelligence Game 3D Wood IQ Puzzle Brain Teaser Magic Cube 54 pc.”, Laserna Fernandez (D413,636), Cheng (5,000,713) and Wizenberg (8,888,552).  Note the basis for the rejections set forth in the office action filed September 30, 2020.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Leicht (US 2008/0160875) in view of “Wooden Intelligence Game 3D Wood IQ Puzzle Brain Teaser Magic Cube 54 pc.”, Laserna Fernandez (D413,636), Cheng (5,000,713) and Wood (5,868,388).  Note the basis for the rejections set forth in the office action filed September 30, 2020.
Allowable Subject Matter
Claims 23 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed December 30, 2020 have been fully considered but they are not persuasive.  Regarding the applicant’s argument that Leicht lacks the teaching to provide a recess that is spaced apart from the substantially planar face as recited in amended claim 1, it is .  
Regarding the reference to Rachofsky, it is noted that this reference is relied upon merely for its teaching that it is known in the art of puzzles to provide the puzzle with a plurality of identically shaped irregular puzzle components in order to create a particular geometric shape. Given this teaching, it would have been obvious to one of ordinary skill in the art to use a plurality of identically and irregularly shaped puzzle components for the puzzle of Leicht in order to permit the user to construct a particular geometric shape.
Regarding the applicant’s arguments directed to Cheng, it is noted this reference is relied upon merely for its teaching that it is known in the art of blocks comprising a projection and recess to provide a snap-fit arrangement therebetween.
Regarding the reference to Meyers, it is noted that this reference is relied upon merely for its teaching that is known in the art of puzzles to provide puzzle components having “S” shaped configurations, “L” shaped configurations and “T” shaped configurations. Note Figure 8 of Meyers. It would have been obvious to one of ordinary skill in the art to provide a plurality of the “L” shaped puzzle components instead of the “S” shaped puzzle components of Rachofsky in order to construct alternative arrangements of geometric shapes.

Regarding the reference to Wood, it is noted that this reference is relied upon merely for its teaching that it is known in the art of games and puzzles comprising a plurality of toy blocks which are assembled into a predetermined configuration to use a computer simulation program on a video screen. It would have been obvious to one of ordinary skill in the art to incorporate the blocks of Leicht as modified by Rachofsky into a computer simulation program in order to permit the user to manipulate the blocks on a computer.
Regarding the reference to “Wooden Intelligence Game 3D Wood IQ Puzzle Brain Teaser Magic Tetris Cube 54 pc”, it is noted that this reference is relied upon merely for its teaching that it is known in the art of puzzles to provide the puzzle with a plurality of identically shaped irregular puzzle components in order to create a particular geometric shape. The rejection of amended claim 1 now includes the reference to Laserna Fernandez.  Laserna Fernandez reveals that it is known in the art of toy blocks with connections therebetween to form a recess in the block that is formed by a wall that extends from an interior of the puzzle component to a level of the substantially planar face and spaced apart from the substantially planar face.  Note the examiner’s notations identifying the recited structures in Figure 1 of Laserna Fernandez.  It would have been obvious to one of ordinary skill in the art to form the puzzle components as 
Regarding the applicant’s arguments directed to Cheng, it is noted this reference is relied upon merely for its teaching that it is known in the art of blocks comprising a projection and recess to provide a snap-fit arrangement therebetween.
Regarding the reference to Meyers, it is noted that this reference is relied upon merely for its teaching that is known in the art of puzzles to provide puzzle components having “S” shaped configurations, “L” shaped configurations and “T” shaped configurations. Note Figure 8 of Meyers. It would have been obvious to one of ordinary skill in the art to provide a plurality of the “L” shaped puzzle components instead of the “T” shaped puzzle components of “Wooden Intelligence Game 3D Wood IQ Puzzle Brain Teaser Magic Tetris Cube 54 pc” in order to construct alternative arrangements of geometric shapes.
Regarding the reference to Wizenberg, it is noted that this reference is relied upon merely for its teaching that it is known in the art of blocks to provide the projection in the form of a parallelogram. It would have been obvious to one of ordinary skill in the art to replace the projections of Leicht with the projections having a parallelogram cross section as taught by Wizenberg in order to provide an alternative shape for the projections that would also interlock the components together.
Regarding the reference to Wood, it is noted that this reference is relied upon merely for its teaching that it is known in the art of games and puzzles comprising a plurality of toy blocks which are assembled into a predetermined configuration to use a computer simulation program on a video screen. It would have been obvious to one of ordinary skill in the art to incorporate the blocks of Leicht as modified by “Wooden Intelligence Game 3D Wood IQ .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B WONG whose telephone number is (571)272-4416.  The examiner can normally be reached on Monday-Friday 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN B WONG/Primary Examiner, Art Unit 3711